PER CURIAM.
M.T.H. appeals his delinquency adjudication for fraudulent use of a credit card, burglary, and petit theft. We affirm his adjudication. Because M.T.H.’s terms of community control extend beyond the date he would reach his nineteenth birthday, we reverse his dispositions. See § 39.054(4), Fla. Stat. (1993); C.P. v. State, 674 So.2d 183 (Fla. 2d DCA 1996); S.P. v. State, 664 So.2d 1064 (Fla. 2d DCA 1995). On remand, the trial court may reimpose a term of community control not exceeding M.T.H.’s nineteenth birthday. Because the trial court also erred by imposing a general disposition, we further remand for entry of separate disposition orders for each of M.T.H.’s offenses. H.L.L. v. State, 595 So.2d 223 (Fla. 2d DCA 1992).
Adjudication affirmed, dispositions reversed, and case remanded with instructions.
FRANK, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.